Citation Nr: 1530483	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  07-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to the concurrent receipt of Department of Veterans Affairs disability compensation and military retirement pay from June 24, 1993, through January 2004.

2. Entitlement to an initial disability rating in excess of 10 percent from June 24, 1993, to May 13, 2014, and in excess of 20 percent from May 14, 2014, for service-connected chronic arthritis with degenerative changes of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1950 to October 1952, and had several periods of verified reserve component active duty for training (ACDUTRA), among other reserve component service ending in 1990. The Veteran is the recipient of a Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of Department of Veterans Affairs (VA) Regional Office (ROs).

By a January 2015 rating decision, the disability rating assigned to the Veteran's neck disability was increased to 20 percent, effective May 14, 2014.  As the 20 percent disability rating is less than the maximum available rating, and as there remains a period of time during which the 20 percent disability rating was not in effect, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of entitlement to an initial disability rating in excess of 10 percent prior to May 14, 2014, and in excess of 20 percent since, for service-connected chronic arthritis with degenerative changes of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) on his part.  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1. In March 2011, the Veteran was granted an earlier effective date for his service connected chronic arthritis with degenerative changes of the cervical spine, effective June 24, 1993. 

2. In October 2011, the Veteran was notified by the RO that part of his compensation payments will be withheld from July 1, 1993, to December 1, 2003.

CONCLUSION OF LAW

There is no legal basis to award the Veteran concurrent receipt of VA disability compensation and military retired pay from June 24, 1993, through January 2004.  38 U.S.C. §§ 3104(a), 3105 (2002); 38 U.S.C.A. §§ 5110(a), 5304(a) (1), 5305 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.106(a), 3.750 (2002); 38 C.F.R. § 3.400(j), (s) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

This appeal arises from the award of a compensable evaluation for the Veteran's service-connected disability and subsequent withholding of his compensation benefits due to his receipt of military retired pay.  The Veteran was not provided with VCAA notice with respect to the specific issue being addressed.  The Court has held, however, that failure to comply with the notice requirement of the VCAA is not prejudicial to the claimant if, based on the facts alleged, no entitlement exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  Here the Veteran does not dispute the relevant facts involved.  Moreover, as the claim is being denied as a matter of law, there is no prejudice to the appellant.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (that failure to comply with the VCAA is not prejudicial to the claimant if, based on the facts alleged, no entitlement exists); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

II. The Merits of the Claim

The Veteran seeks entitlement to the concurrent receipt of VA disability compensation and military retirement pay from June 24, 1993, through January 2004.

For historical purposes, in August 2005, the Veteran was granted service connection for chronic arthritis with degenerative changes of the cervical spine and was assigned a 10 percent disability rating, effective November 3, 2004.  The Veteran appealed and subsequently, in January 2011, the Board granted the Veteran's appeal and assigned a new effective date of June 24, 1993.  In a March 2011 rating, the RO effectuated the Board's decision and assigned a 10 percent rating effective June 24, 1993.

The October 2011 notice letter informing the Veteran of the March 2011 rating decision notes a monetary retroactive award of disability benefits with the withholding for a retired pay adjustment from July 1, 1993, through December 1, 2004. 

In general, there is a prohibition on the concurrent payment of military retired pay and VA disability compensation pay without a waiver of a portion of the retired pay.  See 38 U.S.C.A. § 5304; see also 38 U.S.C.A. § 5305.  This prohibition is why the RO withheld portions of the Veteran's disability payments for certain periods; it was done to avoid an overpayment due to a duplication of benefits. 

Legislation, however, has been enacted to allow certain veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensation.  The two programs are known as Combat Related Special Compensation (CRSC) and Concurrent Retirement and Disability Payment (CRDP). 

The CRSC program was established by the National Defense Authorization Act (NDAA) for Fiscal Year 2003, Pub. L. No.107-314 § 636, in December 2002.  The purpose of the legislation was to allow receipt of partial or full military retired pay and VA disability compensation to eligible military retirees with combat-related disabilities.  CRSC became effective June 1, 2003.  Under a prior version of the law, CRSC was payable when a veteran had a combined 60 percent service-connected, combat-related disability, and was evaluated as individually unemployable due to the service-connected disabilities.  See Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, Subpart v, 5.A.7.  Under an amended version of the program, eligibility was expanded effective January 1, 2004, such that the basic eligibility for CRSC would be met if the veteran had completed 20 years of service and had a qualifying combat-related disability.  The change in law was codified at 10 U.S.C.A. § 1413a.  Notably, the criteria for CRSC do not require a veteran to have actually engaged in combat.  The pertinent military department makes the final determination regarding qualifying disabilities.  This is not a VA program.  Id.  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, precedent opinions of the General Counsel of the VA and precedential decisions to courts of superior jurisdiction.     38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a). 

In addition, the National Defense Authorization Act of 2004 established CRDP, effective January 1, 2004.  CRDP is a program that is available to military retirees who served a minimum of 20 years creditable service, including service in the National Guard and Reserves.  CRDP restores some or all of the military retired pay that was deducted due to receipt of VA service-connected disability compensation. Retirees must be rated 50 percent or more disabled by VA and, unlike CRSC, the disabilities do not have to be combat-related.  Retirees are not required to apply for this benefit; enrollment is automatic.  Qualified retirees with a 100 percent VA disability rating were subject to a phase-in period for payments only from January 1, 2004, to December 31, 2004.  After December 31, 2004, such individuals are generally eligible for full payment of their military retired pay and VA disability compensation, with some limitations.  See 10 U.S.C.A. §§ 1414 (West 2014); M21-1MR, Part III, Subpart v, 5.A.6.

Again, except to the extent that retirement pay is waived under other provisions of law, not more than one award of compensation granted after July 13, 1943 shall be made concurrently to a person based on that person's own service.  See 38 U.S.C. § 3104(a) (1958); 38 U.S.C.A § 5304(a)(1) (West 2014); see also 38 C.F.R. § 3.750(a) (1958); 38 C.F.R. § 3.750(a) (2006); § 3.750(c). 

In this case, the Veteran is in receipt of CRSC payments, according to the payment record supplied to him in an August 2008 notice letter, and there is no indication that he has been deemed eligible for benefits under the CRDP program.  The Board notes however that the RO adjudicated the Veteran's entitlement to concurrent pay as involving CRDP as opposed CRSC.  See 10 U.S.C.A. § 1413a (West 2014).  Nevertheless, the RO's error is not prejudicial to the Veteran.  The applicable provisions of law and regulation prohibit the payment of the benefit sought by the veteran.  The RO's action has no bearing on the ultimate outcome of the claim in this case.  Accordingly, the Board finds no evidence of prejudicial error in proceeding with final appellate consideration of his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Here, the Board notes, as above, that the effective date of CRSC was January 1, 2004.  Although Department of Defense (DoD) regulations allow up to 6 years of retroactive benefits, benefits cannot be awarded under this program for periods prior to the effective date.  Thus, the Veteran's claim for concurrent compensation prior to January 2004 cannot be granted as a matter of law. 

The Board is sympathetic to the Veteran's arguments, but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].").  Since the Veteran's claim fails because of an absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis, 6 Vet. App. 426.


ORDER

Entitlement to the concurrent receipt of Department of Veterans Affairs disability compensation and military retirement pay from June 24, 1993, through January 2004 is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

A remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.

As stated in the January 2011 remand, the Board amended the effective date of the award of service connection for the Veteran's cervical spine disability from November 3, 2004 to June 24, 1993.  As such, the Board stated that in readjudicating the Veteran's increased rating claim, the RO must assign appropriate disability ratings for all times including and after June 24, 1993.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Crucially, the applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended effective September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-2003. 

Therefore, in light of the fact that the Board revised the effective date of the grant of service connection from November 3, 2004 to June 24, 1993 [a date that precedes the change in diagnostic criteria], the AOJ was instructed to readjudicate the Veteran's increased rating claim with particular consideration to both the current and former rating criteria, as well as the Court's "staged ratings" discussion in Fenderson.

In May 2014, the Veteran was afforded a new VA examination of the cervical spine.  Afterwards, the RO issued a rating decision and supplemental statement of the claim granting a 20 percent disability rating, effective May 14, 2014, the date of the VA examination.  However, both the rating decision and the supplemental statement of the case failed to readjudicate the period prior to May 14, 2014, considering the current and former rating criteria.  Therefore, the Board finds the RO did not substantially comply with the January 2011 remand and the matter must be remanded again for compliance. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should contact the Veteran and request that he identify any additional medical treatment he has received for his cervical spine disability.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's initial increased rating claim, to include consideration under the former and revised criteria for evaluating disabilities of the spine.  If the claim is denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


